Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED OFFICE ACTION
       This Office Action is in response to the papers filed on 19 July 2021.

PRIORITY
The earliest priority document is Provisional Application 61/451798 filed on 11 March 2011.

                                    CLAIMS UNDER EXAMINATION
              Claims 19-31 are pending and have been examined on their merits.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating   
    obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 19-21 and 24-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fan et al. (Combination Therapy For Treating Protein Deficiency Disorders US 2004/0180419) in view of Palling et al. (Method for the Treatment of Fabry Disease Using Pharmacological Chaperones. WO 2008/121826 (2008).
 
Fan et al. disclose a method of improving protein replacement therapy by combining protein replacement therapy with active site-specific chaperones (ASSC) to increase the stability and efficiency of the protein being administered (Abstract). The art teaches contacting the protein in a pharmaceutically acceptable carrier with an active site-specific chaperone ([0018]). The art teaches treating a lysosomal storage disorder ([0025]) that is in one embodiment Fabry disease ([0026]).

The art teaches α- galactosidase A is the deficient enzyme in Fabry disease (Table 1). In Table 2, Fan identifies agalsidase beta (hence, an alpha galactosidase A enzyme replacement therapy) as a commercially available replacement protein used to treat Fabry disease.

Example 3 of Fan discloses the following:

Co-Administration Of DGJ To Fabry Mice Treated By Infusion of Replacement Enzyme

[0124] Enzyme replacement therapy for Fabry disease has been developed by Genzyme Corporation as described above. It is expected that co-administration of DGJ to Fabry knock-out (KO) mice treated by infusion of the replacement enzyme increases the stability, e.g., half-life of the replacement enzyme in vivo, because the ASSC DGJ stabilizes the enzyme and prevents degradation. DGJ is orally administered to the KO mice after infusion of the Wild type α-GalA according to the protocol described previously (Ioannu et al., Am J Hum Genet. 2001; 68:14-25). The α-GalA activity in various tissues including heart, kidney, spleen, liver, and lung as well as serum is determined over a period of time, and compared With those from the control mice that do not receive DGJ, and mice that receive only DGJ but no enzyme. The extended time will indicate that co-administration of ASSC can improve the efficiency of enzyme replacement therapy.

In this Example, it is noted Fan teaches DGJ is administered following infusion of said enzyme replacement therapy.

The art teaches the replacement enzyme and chaperone may be administered in separate formulations (See [0102]). When the components are in separate formulations, the chaperone may be administered in a period of 0-6 hours prior to or following said enzyme treatment (See [0106]). 

Fan does not explicitly teach administering DGJ at the concentration recited in claim 19.
 
Palling et al. disclose a method for treating a patient with Fabry’s disease (Abstract). The method comprises administering an effective amount of 1-deoxygalactonojirimycin (DGJ) to the individual, wherein the DGJ binds to α-galactosidase A in an amount effective to increase activity of the α-galactosidase A (Abstract). In the section titled “Combination Therapy”, Palling teaches this method can be used in patients treated with “a combination of DGJ and ERT” therapy (page 24). The art teaches “such combination therapy is described in commonly-owned, US patent application publication number 2004/0180419” (page 24, lines 19-20). Examiner notes the referenced application is Fan et al.  

Palling discloses administration of DGJ in a preferred amount of 10-600 mg/day, more specifically 25-300 mg/day, more specifically 50-150 mg/day is effective for treating Fabry’s disease (See page 16, lines 15-17). In a particular embodiment, DGJ is administered at 250 b.i.d. (See page 16, line 19). It is well known in the art that, b.i.d. is Latin for “bis in die” or twice a day. 

Examiner notes claim 19 uses the term “about” to precede the dose of 1-deoxygalactonojirimycin and the administration time. The Instant Specification provides the following definition for the term “about” ([0045]):
The terms “about” and “approximately” shall generally mean an acceptable degree of error for the quantity measured given the nature or precision of the measurements. Typical, exemplary degrees of error are within 20 percent (%), preferably within 10%, and more preferably within 5% of a given value or range of values. Alternatively, and particularly in biological systems, the terms “about” and “approximately” can mean values that are within an order of magnitude, preferably within 5-fold and more preferably within 2-fold of a given value. Numerical quantities given herein are approximate unless stated otherwise.

A time of “up to about 4 hours” is broadly interpreted to encompass a range of time less than and greater than 4 hours.
 
It would have been obvious to one of ordinary skill in the art to combine the teachings of Fan and Palling by administering 1-deoxygalactonojirimycin in an amount of about 50 to about 600 mg. Fan teaches a method of treating Fabry’s disease comprising administering both DGJ as a chaperone and α-galactosidase enzyme replacement therapy. Palling teaches a method of treating the same disease administering the same therapeutics, and suggests administering DGJ in an effective range of 50 mg to 150 mg a day. This range anticipates a range of about 50 mg to about 600 mg. One would have had a reasonable expectation of success because Palling discloses these doses can be used to treat Fabry’s disease. One would have expected similar results since both Fan and Palling disclose the use of DGJ to treat the same disease. Further, Fan teaches DGJ may be administered in a timeframe that is 0-6 hours before the enzyme replacement. It is noted the Instant Specification identifies "about" as being within 5-fold of a given value (supra). Therefore, the timeframe disclose by Fan is broadly interpreted to encompass “up to about” 4 hours. Further, administration at any time period that falls within this range is obvious because Fan teaches this specific time frame is effective for treatment of Fabry’s disease. 

Further, MPEP 2133.03 discloses the following:
 “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).” 


Therefore claim 19 is rendered obvious (claim 19). 

As set forth above, Palling teaches administering 250 mg. This anticipates the range recited in claim 20.

It would have been obvious to combine the teachings of Fan and Palling by administering about 150 to about 450 mg of DGJ. One would have been motivated to do so since Palling teaches 250 mg/day can be administered to treat Fabry’s disease. One would have had a reasonable expectation of success since Palling teaches this dose can be used to treat the disorder. One would have expected similar results since Fan and Palling both teach methods of treating the same disorder. Therefore claim 19 is included in this rejection (claim 20).

As set forth above, Palling teaches 300 mg a day can be administered. 

It would have been obvious to combine the teachings of Fan and Palling by administering about 300 mg of DGJ. One would have been motivated to do so since Palling teaches 300 mg/day can be administered to treat Fabry’s disease. One would have had a reasonable expectation of success since Palling teaches this dose can be used to treat the disorder. One would have expected similar results since Fan and Palling both teach methods of treating the same disorder.  Therefore claim 21 is included in this rejection (claim 21).

Fan teaches when the components are in separate formulations, the chaperone may be administered in a period of 0-6 hours prior to or following said enzyme treatment (supra). Therefore a time period of about 2 hours is rendered obvious . Claim 24 is included in this rejection (claim 24).


It would have been obvious to use DGJ that is migalastat hydrochloride. One would have been motivated to do so since Palling teaches the hydrochloride salt of DGJ is known as migalastat and can be used as DGJ (see Page 10, line 6). One would have had a reasonable expectation of success since Palling teaches this form can be used as a chaperone to treat Fabry’s disease. Therefore claim 25 is rejected (claim 25).

Fan teaches the use of agalsidase beta as an α-galactosidase replacement (See Table 2, bottom). Therefore claim 26 is included in this rejection (claim 26).

Claim 27 recites DGJ is administered as an adjuvant to the enzyme replacement therapy. The phrase “as an adjuvant” does not impart any chemical limitations which distinguish the claimed therapy from that rendered obvious by the prior art. Therefore claim 27 is included in this rejection (claim 27).

Claim 28 recites a combination therapy. The Instant Specification provides the following definition ([0043]):
The term “combination therapy” refers to any therapy wherein the results are enhanced as compared to the effect of each therapy when it is performed individually. The individual therapies in a combination therapy may be administered concurrently or consecutively

Fan teaches administration of both DGJ and the recited enzyme replacement therapy in a single composition (hence, a combination therapy) ([0088]).  Fan teaches 1-deoxygalatonojirimycin enhances α-Gal A activity in Fabry's patients [0014]). Chaperones stabilize wild-type proteins, resulting in their “enhanced production and stability ([0016]; also see Example 2). Therefore claim 28 is included in this rejection (claim 28).

Fan teaches DGJ may be administered 0-6 hours before or after said enzyme therapy (See [0106]). Further, Fan teaches chaperones should be administered continuously to maintain a constant level and to stabilize the replacement enzyme (See [0107 and 0110]).  It would be obvious to administer a dose of DGJ before and after enzyme therapy because Fan teaches that its administration increases the stability and half-life of the enzyme replacement therapy, as recited supra. One would do so to prolong the therapeutic effect of the enzyme. The recited time period is rendered obvious on the same grounds recited in the rejection of claim 19. Therefore claim 29 is rendered obvious (claim 29). 


Claims 30-31 are included in this rejection because Fan teaches dosing is repeated biweekly (hence, “every 1 to 4 weeks” and "every 2 weeks”) (See [0117]) (claims 30-31).

Therefore Applicant’s Invention is rendered obvious as claimed.

 
Claims 22-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fan and Palling as applied to claim 19 above, and further in view of Kaneski et al. (Assays for Diagnosing And Evaluating Treatment Options For Fabry Disease. Patent 7851143, published as US 2008/0056994 A1, 06 March 2008).
 
Claim 19 is rejected as recited supra. The teachings of Fan and Palling are reiterated.
 
Fan does not teach fasting prior to and following administration as recited in Instant claims 22-23.
 
Kaneski teaches a method of treating Fabry’s Disease in a patient. The art discloses that a patient is to be administered 1-deoxygalactonojirimycin without food "e.g. no food 2 hours before and for 2 hours after dosing" since bioavailability may be lower if administered with food (See Column 12, lines 38-49).
 
It would have been obvious to one of ordinary skill to modify the method of Fan by fasting 2 hours before and after administration of DNJ. One would have been motivated to do so since Kaneski teaches that fasting at the cited intervals will increase bioavailability of the drug. Therefore, one would want to increase drug stability to improve efficacy of the treatment regimen. One would have expected similar results since Fan and Kaneski teach treatment of the same disorder with the same therapeutic. Therefore claims 22-23 are rendered obvious (claims 22-23).
 
Therefore Applicant’s Invention is rendered obvious.

			Conclusion	

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-8439.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					

	/NATALIE M MOSS/           Examiner, Art Unit 1653